Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner Note
Examiner notes to disregard the 2/4/22 Action.
Response to Arguments
Regarding 35 USC § 102/103.
Examiner replies that:
Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Allowable Subject Matter
Claims 5, 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 6-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yang U.S. Patent/PG Publication 20110292032.
Regarding claim 1:
 (Currently amended) A graphics processing system comprising: (Yang Abstract A method and apparatus are provided for rendering a 3 dimensional computer graphics image.).
 a tiling unit configured to tile a first view of a scene into a plurality of tiles (Yang [0034] In a tile based 3D computer graphics system as described above, the Tiling Engine takes primitive blocks from the Macro Tiling Engine and computes the minimum number of tiles needed to render the primitives.) and generate a list of primitives associated with each tile (Yang [0046] In a multi level display control list system the control stream list is provided per tile block (TBO etc) based. There is a tile block control list for each of the tile blocks in a macro tile as 500 in FIG. 5. The tile block control list includes references to each primitive block referred by that tile block.).
 a processing unit configured to identify a first subset of the tiles that are each associated with at least a predetermined number of primitives in dependence on the list (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.) where the predetermined number is 1, such that there is a subset with 0 and a subset with 1 or more.
 a memory management unit configured to allocate a portion of memory to each of the identified tiles and to not allocate a portion of memory for each of the plurality of tiles that are not identified by the processing unit (Yang [0008] A macro tile for example can be a quarter or 16.sup.th of the screen size. This structure is used to localize primitive blocks and reduce memory bandwidth.)(Yang [0013] All the tiles are traversed by Tiling Engine to decide if any primitives are inside the tile and control stream data associated to the primitive block which is visible in the tile are written to memory for the tile display list. )((Yang [0007] The number of vertices and primitives together with the memory addresses of the primitive blocks (primitive block pointers) are sent to a Tiling Engine at 103 to be added to a control stream for a display list for the tiles which are covered by the primitives. Yang [0010] Separate memory spaces are allocated to each tile for the control stream data in the display list. A memory address pointer called a tall pointer is used for the next free address in the control stream data of each tile.) since tiles without primitives are not added to the control stream, and thus not allocated memory spaces. Further, as shown in Fig. 5 if a tile does not have a primitive (503 1) it will not continue and gain additional bits of information.
 and a rendering unit configured to render to a render target each of the identified tiles and not render tiles that are not identified by the processing unit (Yang [0037] The control list comprises control stream data for each grouping of tiles, the control stream data comprises reference to primitive blocks to be rendered into each respective grouping of tiles, for use in rendering the image for display. )(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
Regarding claim 3:
 (Currently amended) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  [[2]], wherein the rendering unit is configured to store data resulting from the render of each identified tile at the allocated portion of memory for that tile (Yang [0013] All the tiles are traversed by Tiling Engine to decide if any primitives are inside the tile and control stream data associated to the primitive block which is visible in the tile are written to memory for the tile display list. )((Yang [0007] The number of vertices and primitives together with the memory addresses of the primitive blocks (primitive block pointers) are sent to a Tiling Engine at 103 to be added to a control stream for a display list for the tiles which are covered by the primitives. Yang [0010] Separate memory spaces are allocated to each tile for the control stream data in the display list. A memory address pointer called a tall pointer is used for the next free address in the control stream data of each tile.)
Regarding claim 6:
 (Original) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  wherein the number of tiles identified in the first subset is less than the number of tiles the scene is tiled into (Yang fig. 6 and [0013] An example of tile based render is shown in FIG. 6. A macro tile MT0 600 which is part of the screen has 16 tiles 601 inside. Two triangle strips 602, 603 and a big triangle 604 are processed by Macro Tile Engine MTE 605 and projected into part of the screen in MT0. The vertex and primitive data associated with the three primitive blocks are written to memory 607 with their own memory addresses. The memory address pointers of the three primitive blocks are then passed to Tiling Engine TE 606 for tiling processing. All the tiles are traversed by Tiling Engine to decide if any primitives are inside the tile and control stream data associated to the primitive block which is visible in the tile are written to memory for the tile display list.).
Regarding claim 7:
 (Original) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  wherein the tiling unit is configured to generate the list of primitives associated with each tile by determining which primitives are located at least partially within that tile (Yang [0009] 3. Each primitive from a primitive block which is written by Macro Tiling Engine 102, is checked against each tile inside the bounding box of the primitive block. The primitive block is added to the display list for any tile which is covered by any primitives in the primitive block.).
Regarding claim 8:
 (Original) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  wherein:
the processing unit is configured to identify a second subset of the tiles that are associated with parts of the scene that are visible in a second view (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
 and the rendering unit is configured to render each of the tiles that are identified in both the first and second subset (Yang [0037] The control list comprises control stream data for each grouping of tiles, the control stream data comprises reference to primitive blocks to be rendered into each respective grouping of tiles, for use in rendering the image for display. )(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
(Yang [0002] This kind of 3D model can be sent to a 3D computer graphics system and animated 3D images generated on a computer screen. Computer generated 3D animated images are widely used in 3D computer games, navigation tools and computer aided engineering design tools.) since if the processing is performed on multiple frames in a game or navigation tool, there is a second view (at the very least a second view in time) and it will have its own subset, and both subsets will be rendered over the time. The claim does not require the two subsets for a single frame.
Regarding claim 9:
 (Currently amended) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  [[2]], wherein:
 the processing unit is configured to identify a second subset of the tiles that are associated with parts of the scene that are visible in a second view (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
 and the memory management unit is configured to allocate a portion of memory to each of the tiles identified in both the first and second subset (Yang [0008] A macro tile for example can be a quarter or 16.sup.th of the screen size. This structure is used to localize primitive blocks and reduce memory bandwidth.)(Yang [0013] All the tiles are traversed by Tiling Engine to decide if any primitives are inside the tile and control stream data associated to the primitive block which is visible in the tile are written to memory for the tile display list. )((Yang [0007] The number of vertices and primitives together with the memory addresses of the primitive blocks (primitive block pointers) are sent to a Tiling Engine at 103 to be added to a control stream for a display list for the tiles which are covered by the primitives. Yang [0010] Separate memory spaces are allocated to each tile for the control stream data in the display list. A memory address pointer called a tall pointer is used for the next free address in the control stream data of each tile.) since the claim does not require only tiles found both in the first and second subset.
(Yang [0002] This kind of 3D model can be sent to a 3D computer graphics system and animated 3D images generated on a computer screen. Computer generated 3D animated images are widely used in 3D computer games, navigation tools and computer aided engineering design tools.) since if the processing is performed on multiple frames in a game or navigation tool, there is a second view (at the very least a second view in time) and it will have its own subset, and both subsets will be rendered over the time. The claim does not require the two subsets for a single frame.
Regarding claim 10:
 (Currently amended) A graphics processing system comprising: (Yang Abstract A method and apparatus are provided for rendering a 3 dimensional computer graphics image.).
 memory for storing data (Yang Fig. 1 memory 105).
 a tiling unit configured to tile a first view of a scene into a plurality of tiles  (Yang [0034] In a tile based 3D computer graphics system as described above, the Tiling Engine takes primitive blocks from the Macro Tiling Engine and computes the minimum number of tiles needed to render the primitives.) and generate a list of primitives associated with each tile (Yang [0046] In a multi level display control list system the control stream list is provided per tile block (TBO etc) based. There is a tile block control list for each of the tile blocks in a macro tile as 500 in FIG. 5. The tile block control list includes references to each primitive block referred by that tile block.).
 a rendering unit configured to render each tile (Yang [0037] The control list comprises control stream data for each grouping of tiles, the control stream data comprises reference to primitive blocks to be rendered into each respective grouping of tiles, for use in rendering the image for display. )(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.) that is associated with at least a predetermined number of primitives and output render data resulting from the render of that tile (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.) where the predetermined number is 1, such that there is a subset with 0 and a subset with 1 or more.
 and a memory management unit configured to:
 detect the render data output for each rendered tile and allocate a portion of memory for that rendered tile  and store the render data for each rendered tile at the portion of memory allocated for that tile, and not allocate a portion of memory for each of the plurality of tiles that are not associated with at least the predetermined number of primitives (Yang [0008] A macro tile for example can be a quarter or 16.sup.th of the screen size. This structure is used to localize primitive blocks and reduce memory bandwidth.)(Yang [0013] All the tiles are traversed by Tiling Engine to decide if any primitives are inside the tile and control stream data associated to the primitive block which is visible in the tile are written to memory for the tile display list. )((Yang [0007] The number of vertices and primitives together with the memory addresses of the primitive blocks (primitive block pointers) are sent to a Tiling Engine at 103 to be added to a control stream for a display list for the tiles which are covered by the primitives. Yang [0010] Separate memory spaces are allocated to each tile for the control stream data in the display list. A memory address pointer called a tall pointer is used for the next free address in the control stream data of each tile.) since tiles without primitives are not added to the control stream, and thus not allocated memory spaces. Further, as shown in Fig. 5 if a tile does not have a primitive (503 1) it will not continue and gain additional bits of information.
Regarding claim 12:
 (Original) A system as claimed in claim 10, has all of its limitations taught by Yang. Yang further teaches  wherein the rendering unit is further configured to not output data for tiles that are not associated with at least a predetermined number of primitives (Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed.)
Regarding claim 13:
 (Original) A system as claimed in claim 10, has all of its limitations taught by Yang. Yang further teaches  further comprising a processing unit configured to identify a subset of the tiles that are associated with parts of the scene that are visible in a second view, (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
wherein the rendering unit is configured to render each of the tiles that are identified in the subset and associated with at least the predetermined number of primitives (Yang [0037] The control list comprises control stream data for each grouping of tiles, the control stream data comprises reference to primitive blocks to be rendered into each respective grouping of tiles, for use in rendering the image for display. )(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.)
(Yang [0002] This kind of 3D model can be sent to a 3D computer graphics system and animated 3D images generated on a computer screen. Computer generated 3D animated images are widely used in 3D computer games, navigation tools and computer aided engineering design tools.) since if the processing is performed on multiple frames in a game or navigation tool, there is a second view (at the very least a second view in time) and it will have its own subset, and both subsets will be rendered over the time. The claim does not require the two subsets for a single frame.
Regarding claim 14:
 (Original) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  wherein the render target is a texture (Yang [0012] Image processing operations like hidden surface removing, texturing and shading are performed on all the primitives valid in the tile from the primitive block.).
Regarding claim 15:
 (Original) A system as claimed in claim 10, has all of its limitations taught by Yang. Yang further teaches  wherein the render data is data for a texture (Yang [0012] Image processing operations like hidden surface removing, texturing and shading are performed on all the primitives valid in the tile from the primitive block.).
Regarding claim 16:
 (Original) A system as claimed in claim 14, has all of its limitations taught by Yang. Yang further teaches  wherein the rendering unit is configured to apply the texture to the scene in a subsequent render of the scene  (Yang [0012] Image processing operations like hidden surface removing, texturing and shading are performed on all the primitives valid in the tile from the primitive block.) since it is unclear subsequent to what, and as such could be the current rendering (render is subsequent to render processing) rather than subsequent as in a rendering of the scene a second time. Further, when used in an animation/game/CAD, since the same objects are being viewed, the same texture will be used in multiple renderings (Yang [0002] This kind of 3D model can be sent to a 3D computer graphics system and animated 3D images generated on a computer screen. Computer generated 3D animated images are widely used in 3D computer games, navigation tools and computer aided engineering design tools.)
Regarding claim 17:
 (Original) A system as claimed in claim 16, has all of its limitations taught by Yang. Yang further teaches  wherein the texture is applied to a second view of the scene, the second view being different to the first view,  (Yang [0002] This kind of 3D model can be sent to a 3D computer graphics system and animated 3D images generated on a computer screen. Computer generated 3D animated images are widely used in 3D computer games, navigation tools and computer aided engineering design tools.) when used in an animation/game/CAD, since the same objects are being viewed, the same texture will be used in multiple renderings. The claim does not require additional features such as, for example, storing the texture once and reusing it.
Regarding claim 19:
 (Original) A system as claimed in claim 1, has all of its limitations taught by Yang. Yang further teaches  wherein the predetermined number is equal to or greater than one (Yang [0049] Tile Block Control Word 503 in FIG. 5 is the top level control word of the multi level display control list stream. It has two bit encoding as shown in Table 1, and is used primarily to determine whether a primitive block is to be processed for that tile block.)(Yang [0051] When a primitive block does not have any primitives in it to cover any tiles in the tile block, the primitive block is skipped without being processed. Valid Primitive Block [0052] When any primitives in a primitive block cover any tiles in the tile block, the primitive block cannot be skipped. Further information is needed in the multi level display control list to process the primitive block for the tiles in the tile block.) where the predetermined number is 1, such that there is a subset with 0 and a subset with 1 or more.
Regarding claim 20:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang U.S. Patent/PG Publication 20110292032 and in view of Plowman U.S. Patent No. 20100026682.
Regarding claim 18:
 (Original) A system as claimed in claim 14, has all of its limitations taught by Yang. Yang does not expressly disclose  shadow maps. In a related field of endeavor, Plowman teaches:
wherein the texture is a shadow map (Plowman [0026] As is known in the art, in order to apply the effects of the light sources 52, 53 on the scene when it is displayed, so-called "shadow maps" (which are a form of texture map) in respect of each light source will be applied to the rendered image. Such "shadow maps" are an example of dynamic graphics data, since they may be generated on a scene-by-scene basis.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use shadow maps as taught by Plowman. The rationale for doing so would have been that it is a simple substitution of texture types, where Yang already teaches textures which encompasses the use of shadow maps, where the end result is still a rendered image using a texture. Therefore it would have been obvious to combine Plowman with Yang to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616